10-3987-cv
       Maersk, Inc., et al. v. Joginder Singh Sahni, et al.

                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                      SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2     Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 21st day
 3     of November, two thousand eleven.
 4
 5     Present:
 6                   AMALYA L. KEARSE,
 7                   PIERRE N. LEVAL,*
 8                               Circuit Judges,
 9
10     ________________________________________________
11
12     MAERSK, INC. and A.P. MOLLER-MAERSK A/S,
13
14                   Plaintiff-Appellees,
15
16                            v.                                       No. 10-3987-cv
17
18     JOGINDER SINGH SAHNI, HELP LINE
19     COLLECTION CO. W.L.L., and DAWOOD
20     TAJUDDIN PARKAR,
21
22                   Defendant-Appellants.
23
24     ________________________________________________
25
26


                *
               The Honorable Denny Chin, originally a member of the panel, did not participate in
       consideration of this appeal. The two remaining members of the panel, who are in agreement,
       have determined the matter. See 28 U.S.C. § 46(d).
 1   For Plaintiff-Appellees:           LAWRENCE J. KAHN (Eric E. Lenck on the brief), Freehill
 2                                      Hogan & Mahar LLP, New York, New York
 3
 4   For Defendant-Appellants:  HARRY H. WISE III, Law Office of Harry H. Wise III, New
 5                              York, New York
 6   ________________________________________________
 7
 8        Appeal from the United States District Court for the Southern District of New York
 9   (McMahon, J.).
10
11          ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

12   DECREED that the judgment of the district court dated September 13, 2010, be and hereby is

13   AFFIRMED.

14              Defendants Joginder Singh Sahni, Dawood Tajuddin Parkar, and Help Line

15   Collection Co. W.L.L. appeal from a judgment of the United States District Court for the

16   Southern District of New York, granting summary judgment to plaintiffs Maersk, Inc. and A.P.

17   Moller-Maersk A/S (together “Maersk”) on two fraud claims under New York law. We assume

18   the parties’ familiarity with the underlying facts, the procedural history of the case, and the

19   issues on appeal.

20          The appellants argue that summary judgment was not warranted because (1) Maersk did

21   not establish that they are subject to personal jurisdiction in New York, (2) the evidence does not

22   support a reasonable finding that they knew of or participated in the alleged frauds, and (3) the

23   action should have been dismissed under the doctrine of forum non conveniens in favor of

24   litigation in Kuwait. In addition, Parkar argues that he is entitled to summary judgment on one

25   of the fraud claims (Count III of the Amended Verified Complaint) because the district court was

26   obligated to defer to the previous judgment of a Kuwaiti court. We reject their contentions.

27


                                                      -2-
 1          After finding that the appellants failed to cooperate in discovery, the magistrate judge

 2   properly imposed sanctions prohibiting them from offering their own testimony or other

 3   specified evidence. As a consequence, significant portions of Maersk’s evidence were

 4   unrebutted. Maersk’s evidence demonstrated a fraud scheme the objective of which was

 5   essentially to have New York-based conspirators ship worthless cargo, cause it to be claimed

 6   under a forged bill of lading, and then hold Maersk liable for loss of valuable goods not in fact

 7   contained in the cargo, based on Maersk’s release of the cargo pursuant to the forged bill of

 8   lading. The unrebutted evidence showed the participation of each of the appellants in the

 9   scheme.

10          We find no error in the district court’s determination that Maersk established that the

11   appellants were subject to personal jurisdiction in New York and that they had participated in the

12   alleged frauds. See Fed. R. Civ. P. 56(c); N.Y. C.P.L.R. § 302; Ball v. Metallurgie Hoboken-

13   Overpelt, S.A., 902 F.2d 194, 197, 200 (2d Cir. 1990); Cutco Indus., Inc. v. Naughton, 806 F.2d

14   361, 366 (2d Cir. 1986) (agency relationship is sufficient under C.P.L.R. § 302 to confer

15   personal jurisdiction over an out-of-state defendant where the agent has acted within the state

16   “‘for the benefit of, and with the knowledge and consent of the’ non-resident” (quoting Grove

17   Press, Inc. v. Angleton, 649 F.2d 121, 122 (2d Cir. 1981))). We also conclude that the district

18   court did not “clearly abuse[]” its discretion in declining to dismiss the action under forum non

19   conveniens in favor of litigation in Kuwait. See Iragorri v. United Techs. Corp., 274 F.3d 65, 72

20   (2d Cir. 2001) (in banc).

21          We reject Parkar’s argument that he is entitled to summary judgment on Count III by

22   reason of a previous judgment of a Kuwaiti court against Maersk. The district court correctly


                                                     -3-
 1   concluded that the judgment of the Kuwaiti court was not entitled to deference as a matter of

 2   comity because the judgment was based on a concededly forged document and Maersk was not

 3   afforded an adequate opportunity to present its case. See Diorinou v. Mezitis, 237 F.3d 133, 139-

 4   40, 143 (2d Cir. 2001); see also Hilton v. Guyot, 159 U.S. 113, 202 (1895).

 5          We have considered all of the appellants’ contentions on this appeal and have found them

 6   to be without merit. For the foregoing reasons, the judgment of the district court is hereby

 7   AFFIRMED.

 8                                                    FOR THE COURT:
 9                                                    CATHERINE O’HAGAN WOLFE, CLERK
10




                                                     -4-